


Exhibit 10.3

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

CONSENT AND ASSUMPTION AGREEMENT

 

This CONSENT AND ASSUMPTION AGREEMENT (the “Agreement”) is made as of the 4th
day of September, 2013, by and between and Verastem, Inc., a Delaware
corporation (“Verastem”) and Encarta, Inc., a Delaware corporation (“Encarta”)
and is joined in by Poniard (assignment for the benefit of creditors), LLC, a
California limited liability company, in its sole and limited capacity as
Assignee for the Benefit of Creditors of Poniard Pharmaceuticals, Inc. (“Poniard
ABC”) for the limited purposes set forth herein.

 

RECITALS

 

WHEREAS, by resolution of the board of directors of Poniard
Pharmaceuticals, Inc., a Washington corporation (“Poniard”), Poniard transferred
ownership of all of its right, title and interest in and to all of its assets,
properties and rights, tangible and intangible, wherever located (the “Assets”),
to Poniard ABC, and in so doing, designated Poniard ABC to act, pursuant to
Washington state law, as the Assignee for the Benefit of Creditors of Poniard;

 

WHEREAS, on or about March 11, 2013, Poniard filed with the Superior Court of
the State of Washington King County (the “Court”) a Petition for Appointment of
General Receiver over the Assets.  By order dated March 12, 2013, the Court
appointed Poniard ABC as a general receiver in connection with Poniard’s
receivership in the Court;

 

WHEREAS, on June 24, 2013, Poniard ABC filed with the Court a motion seeking
(i) a hearing with the Court and (ii) authorization of the sale of the Assets
(the “Sale Motion”).  Pursuant to the Sale Motion, Poniard requested entry of an
order (the “Approval Order”) that, among other things, authorized Poniard ABC to
enter into such documents and agreements as may be necessary to implement the
sale transaction;

 

WHEREAS, on August 2, 2013, the Court entered the Approval Order approving the
Sale Motion, and approving and authorizing Poniard ABC to enter into and
implement that certain Asset Purchase Agreement by and between Poniard ABC and
Encarta, dated as of June 20, 2013, and all associated agreements and
transactions (the “Purchase Agreement”);

 

WHEREAS, upon the Closing of the transactions contemplated by the Purchase
Agreement, that certain License Agreement dated November 17, 2011 between
Verastem and Poniard, as such agreement may have been amended from time to time,
and any ancillary agreements related or necessary thereto, including that
certain Letter Agreement dated as of December 1, 2011 by and between Verastem
and Poniard and that certain Letter Agreement dated as of March 6, 2013 by and
among Verastem, Poniard and The Scripps Research Institute (collectively, the
“Verastem License Agreement”), and any and all of Poniard ABC’s right, title,
benefit, privileges and interest which it has in, to and under the Verastem
License Agreement, shall be assigned, transferred, conveyed and delivered by
Poniard ABC to Encarta; and

 

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

WHEREAS, Encarta wishes to accept, assume, comply with, perform and discharge
all of Poniard ABC’s rights and obligations under the Verastem License
Agreement, and Verastem wishes to consent to the assignment of the Verastem
License Agreement to Encarta and to accept the exercise and performance of all
of Poniard ABC’s rights and obligations under the Verastem License Agreement
from Encarta, in each case, upon and subject to the terms and conditions set
forth in this Agreement and the applicable terms and conditions set forth in the
Verastem License Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Verastem, Encarta and Poniard ABC intending to be legally
bound hereby agree as follows:

 

1.                                      Definitions.  Capitalized terms used
herein but not defined herein have the respective meanings ascribed to them in
the Verastem License Agreement and the rules of usage set forth therein shall
apply hereto.

 

2.                                      Effectiveness.  This Agreement shall
become effective as of the date first written above (such date, the “Effective
Date”).

 

3.                                      Acknowledgment and Consent.  Verastem
hereby acknowledges that (i) the Verastem License Agreement is in full force and
effect, and (ii) to Verastem’s knowledge, there are no defaults under the
Verastem License Agreement and no events which with the giving of notice or the
passage of time would constitute a default under the Verastem License Agreement.
 Verastem hereby consents to the assignment of the Verastem License Agreement by
Poniard ABC to Encarta pursuant to the Purchase Agreement.  Verastem hereby
agrees to accept Encarta’s exercise and performance of all of the rights and
obligations of Poniard ABC under the Verastem License Agreement (including those
rights and obligations that existed prior to the Effective Date), in each case,
upon and subject to the terms and conditions set forth in this Agreement and all
applicable terms and conditions set forth in the Verastem License Agreement.

 

4.                                      Assumption.  Encarta hereby accepts,
assumes and agrees to comply with, perform and discharge, all of the rights and
obligations of Poniard ABC under the Verastem License Agreement (including those
rights and obligations that existed prior to the Effective Date), in each case,
upon and subject to the terms and conditions set forth in this Agreement and all
applicable terms and conditions set forth in the Verastem License Agreement.  On
and after the Effective Date, the term “Poniard” as used in the Verastem License
Agreement shall be deemed to be replaced by and refer to Encarta.

 

2

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

5.                                      Poniard ABC Acknowledgement.  Poniard
ABC hereby acknowledges Verastem’s consent to the assignment of the Verastem
License Agreement by Poniard ABC to Encarta and Encarta’s acceptance, assumption
and agreement to comply with, perform and discharge of all of the rights and
obligations of Poniard ABC under the Verastem License Agreement (including those
rights and obligations that existed prior to the Effective Date), in each case,
upon and subject to the terms and conditions set forth in this Agreement and all
applicable terms and conditions set forth in the Verastem License Agreement.

 

6.                                      Representations and Warranties.  Encarta
hereby represents and warrants to Verastem that, as of the Effective Date:

 

a.                                      Encarta has provided Verastem with true,
correct and complete copies of the Purchase Agreement and all ancillary
documentation related to the Verastem License Agreement executed in connection
with the Closing of the transactions contemplated by the Purchase Agreement;

 

b.                                      Encarta owns or otherwise Controls (or
will own or otherwise Control upon the Closing of the transactions contemplated
by the Purchase Agreement) all of the Licensed Patent Rights and documented
Licensed Know-How;

 

c.                                       the License Agreement dated as of
May 5, 2008 by and between The Scripps Research Institute (“Scripps”) and
Poniard, as such agreement may have been amended from time to time, and any
ancillary agreements related or necessary thereto (the “Scripps License
Agreement”) has been assigned (or will be assigned upon the Closing of the
transactions contemplated by the Purchase Agreement) to Encarta in accordance
with the applicable terms and conditions set forth in the Scripps License
Agreement;

 

d.                                      Scripps has consented in writing to the
assignment of the Scripps License Agreement by Poniard ABC to a third party
provided that, as a condition to such consent, Scripps shall have received any
unpaid amounts due under the Scripps License Agreement;

 

e.                                       Encarta has accepted, assumed and
agreed (or will accept, assume and agree upon the Closing of the transactions
contemplated by the Purchase Agreement) to comply with, perform and discharge,
all of the rights and obligations of Poniard ABC under the Scripps License
Agreement (including those rights and obligations that existed prior to the
Effective Date), in each case, subject to all applicable terms and conditions
set forth in the Scripps License Agreement;

 

3

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

f.                                        To Encarta’s knowledge, Encarta has
cured, to the satisfaction of Scripps, any and all breaches under the Scripps
License Agreement that existed prior to the Effective Date; and

 

g.                                       To Encarta’s knowledge, Encarta is not
currently in material breach (or will not be in material breach upon the Closing
of the transactions contemplated by the Purchase Agreement) of any of its
obligations under the Scripps License Agreement.

 

7.                                      Payments under Verastem License
Agreement.  Verastem hereby acknowledges and agrees that the first dosing of the
first patient in a Phase I Clinical Trial for a Licensed Product (the “First
Milestone Event”) occurred on July 16, 2013.  On or before [* * *], Verastem
shall pay to Encarta, and Poniard ABC hereby directs Verastem to pay to Encarta,
the First Milestone Event payment of [* * *] as set forth in Section 4.2 of the
Verastem License Agreement (the “First Milestone Payment”), and, on or before [*
* *], Verastem and Encarta shall enter into the Common Stock Warrant Agreement
(which shall be in the form attached as Exhibit D to the Verastem License
Agreement) in accordance with Section 4.3 of the Verastem License Agreement and
that certain Letter Agreement dated as of December 1, 2011 by and between
Verastem and Poniard, in each case, in accordance with this Section 7 and all
applicable terms and conditions set forth in the Verastem License Agreement. 
Encarta hereby acknowledges and agrees that the payment of the First Milestone
Payment and execution and delivery of the Common Stock Warrant Agreement in
accordance with this Section 7 shall be timely and in full satisfaction of
Verastem’s obligations under Sections 4.2 and 4.3 of the Verastem License
Agreement solely with respect to the First Milestone Event.

 

8.                                      Miscellaneous.

 

a.                                      Any notices to be delivered to Encarta
under the Verastem License Agreement shall be delivered in accordance with
Section 11.14 of the Verastem License Agreement to the following address(es):

 

Encarta, Inc.

750 Battery Street, Ste. 400

San Francisco, California 94111

Facsimile:  (415) 837-0503

Email:  fred@baycitycapital.com

Attention:  Fred Craves

 

With a copy to:

Stradling Yocca Carlson & Rauth, P.C.

660 Newport Center Drive, Suite 1600

Newport Beach, CA 92660

Facsimile:  (949) 823-5132

Email:  lcohn@sycr.com

Attention:  Lawrence B. Cohn, Esq.

 

4

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

b.                                      This Agreement shall be deemed to be
part of and incorporated into the Verastem License Agreement.  Except as
expressly set forth herein, all of the terms and conditions of the Verastem
License Agreement shall remain unchanged and are ratified, confirmed in all
respects, and remain in full force and effect.

 

c.                                       This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns.

 

d.                                      This Agreement shall be governed by and
construed in accordance with the laws of the State of California, without giving
effect to the conflict of laws principles thereof.

 

e.                                       This Assignment may be executed and
delivered by facsimile or portable document format in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.

 

[SIGNATURES ON THE FOLLOWING PAGE]

 

5

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

 

VERASTEM, INC.

 

 

 

 

 

By:

/s/ Daniel Paterson

 

 

Name: Daniel Paterson

 

 

Title: Chief Business Officer

 

 

 

 

 

 

 

ENCARTA, INC.

 

 

 

 

 

 

 

By:

/s/ Fred Craves

 

 

Name: Fred Craves

 

 

Title: Chief Executive Officer

 

6

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

The undersigned hereby joins this Agreement for purposes of evidencing its
agreement to be bound by and to comply with the terms of Sections 5 and 7 of
this Agreement.

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed as
of the Effective Date.

 

 

PONIARD (ASSIGNMENT FOR THE BENEFIT OF CREDITORS), LLC, SOLELY AS ASSIGNEE FOR
THE BENEFIT OF CREDITORS OF PONIARD PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Michael A. Maidy

 

 

Name: Michael A. Maidy

 

 

Title:Manager

 

7

--------------------------------------------------------------------------------
